Sedgwick, J.
In this case the trial court directed a verdict and entered a judgment for the plaintiff. The defendant appealed. The action was upon a promissory note given by the defendant to W. B. Sprague, who was the president and principal manager for the Lost Springs Coal Company. The alleged consideration for the note was the purchase of stock in that company. The note was assigned by Sprague to the plaintiff bank. This court upon the first presentation entered a judgment of affirmance without an opinion. Afterwards a re-argument was ordered, and, upon further consideration of the evidence in this record, we conclude that it is not so clear that the note sued upon was fairly obtained, upon a sufficient consideration, or that this plaintiff is the owner of the note in due course without notice of defendant’s rights as against the original payee as to require the trial court to take the case from the consideration of the jury. As the case will be again tried, it is not deemed advisable to discuss or recite the evidence.
The judgment of the district court is therefore reversed and the cause remanded for further proceedings.
Eeversed.
Eose and Cornish, JJ., not sitting.